                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                 EASTERN DMSION
                                  No. 4:20-CV-46-D


KEVIN D. CLANTON,                               )
                                                )
                               Plaintiff,       )
                                                )
                     v.                         )               ORDER
                                                )
KILO KIJAKAZI, Acting                           )
Commissioner of Social Security,                )
                                                )
                               Defendant.       )


        On July 12, 2021, Magistrate Judge Robert T. Numbers, II issued a Memorandum and

Recommendation ("M&R") [D.E. 33] and recommended that the court grant plaintiff's motion for

judgment on the pleadings [D.E. 25], deny defendant's motion for judgment on the pleadings [D.E.

30], and remand the action to the Commissioner. Ori July 26, 2021, defendant objected to the M&R

[D.E. 36]. On the same date, plaintiff objected to the M&R [D.E. 37].

        "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U .S.C. § 636(b)(1 ). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and the objections. As for those portions of

the M&R to which parties made no objection, the court is satisfied that there is no clear error on the



            Case 4:20-cv-00046-D Document 38 Filed 08/17/21 Page 1 of 3
face of the record.

        The court has reviewed de novo the portions of the M&R to which defendant objected. The

scope of judicial review of a final decision concerning disability benefits under the Social Security

Act, 42 U.S.C. § 301 et~, is limited to determining whether substantial evidence supports the

Commissioner's factual findings and whether the Commissioner applied the correct legal standards.

See, ca_, 42 U.S.C. § 405(g); Shinaberry v. Saul, 952 F.3d 113, 120 (4th Cir. 2020); Walls v.

Barnhart,296F.3d287, 290(4thCir. 2002);Haysv. Sulliv~ 907F.2d 1453, 1456 (4thCir.1990).

Substantial evidence is evidence a ''reasonable mind might accept as adequate to support a

conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (quotation omitted); see Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019). It "consists of more than a mere scintilla of evidence but

may be less than a preponderance." Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996); see Biestek,

139 S. Ct. at 1154; Shinaberry, 952 F.3d at 120. This court may not reweigh the evidence or

substitute its judgment for that of the Commissioner. See, e.g., Shinaberry, 952 F.3d at 120; Hays,

907 F.2d at 1456. Rather, in determining whether substantial evidence supports the Commissioner's

decision, the court examines whether the Commissioner analyzed the relevant evidence and

sufficiently explained his findings and rationale concerning the evidence. See, ~ Shinaberry. 952

F.3d at 120; Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir. 1997).

       Defendant argues that the "M&R is fundamentally flawed when it comes to the

recommendation on the pace limitation." [D.E. 36] 3. Defendant asks the court to reject the M&R

and affirm the decision that plaintiff is not disabled. See id. at 10.

       Plaintiffobjects thatJudgeNumbers misconstrued Judge Terrence W. Boyle's remand order.

Plaintiff also restates arguments made to Judge Numbers concerning plaintiff's residual functional

capacity and Dr. Bumette's medical opinions. Compare [D.E. 26] 3, 10-22 with [D.E. 37] 1-4.

                                                   2

            Case 4:20-cv-00046-D Document 38 Filed 08/17/21 Page 2 of 3
       Judge Numbers properly construed the remand order, properly remanded for the ALJ to

explain what the ALJ meant by "Clanton could not perform work at a production rate pace," and

thoroughly applied the proper legal standards. See M&R [D.E. 33]. Accordingly, the court adopts -

the M&R and overrules the objections.

       In sum, the court OVERRULES defendant's objection to the M&R [D.E. 36], OVERRULES

plaintiff's objections to the M&R [D.E. 37], ADOPTS the conclusions in the M&R [D.E. 33],

GRANTS plaintiff's motion for judgment on the pleadings [D.E. 25], DENIES defendant's motion

for judgment on the pleadings [D.E. 30], and REMANDS the action to the Commissioner for further

consideration consistent with the M&R and this order.

       SO ORDERED. This~ day of August 2021.



                                                        J     SC.DEVER.ill
                                                        United States District Judge




                                               3

          Case 4:20-cv-00046-D Document 38 Filed 08/17/21 Page 3 of 3
